Exhibit 10.4
AMENDED AND RESTATED MASTER SECURITY AGREEMENT
     This AMENDED AND RESTATED MASTER SECURITY AGREEMENT (this “Agreement”),
dated as of June 30, 2010, among HARRIS INTERACTIVE INC., a Delaware corporation
(the “Borrower”), HARRIS INTERACTIVE INTERNATIONAL INC., a Delaware corporation
(“Harris International”), WIRTHLIN WORLDWIDE, LLC, a Delaware limited liability
company (“Wirthlin Worldwide”), THE WIRTHLIN GROUP INTERNATIONAL, L.L.C., a
Delaware limited liability company (“Wirthlin Group”), LOUIS HARRIS &
ASSOCIATES, INC., a New York corporation (“Louis Harris”), HARRIS INTERACTIVE
ASIA, LLC, a Delaware limited liability company (“Harris Asia”), GSBC OHIO
CORPORATION, an Ohio corporation (“GSBC”) and each other Person who joins this
Agreement pursuant to Section 25 hereof (each other Person, together with the
Borrower, Harris International, Wirthlin Worldwide, Wirthlin Group, Louis
Harris, Harris Asia and GSBC, collectively, the “Grantors”, and individually, a
“Grantor”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative
agent (hereinafter, in such capacity, the “Administrative Agent”) for itself and
the Secured Parties, including the other lending institutions (hereinafter,
collectively, the “Lenders”) which are or may become parties to that certain
Amended and Restated Credit Agreement dated as of June 30, 2010 (as amended and
in effect from time to time, the “Credit Agreement”), among the Borrower, the
Lenders, the Issuing Bank and the Administrative Agent.
     WHEREAS, the Borrower, the lenders party thereto (the “Existing Lenders”),
and the Administrative Agent, as administrative agent for the Existing Lenders,
are parties to that certain Credit Agreement dated as of September 21, 2007 (as
amended, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders have made loans and other extensions of credit to the Borrower;
     WHEREAS, the Borrower, the Lenders, the Issuing Bank and the Administrative
Agent have agreed to amend and restate the Existing Credit Agreement in its
entirety pursuant to the Credit Agreement, and the Existing Credit Agreement
shall remain in full force and effect only as set forth in the Credit Agreement;
     WHEREAS pursuant to a Master Security Agreement, dated as of February 5,
2009, by and among the Grantors and the Administrative Agent (as amended and in
effect from time to time, the “Existing Security Agreement”), each Grantor
granted to the Administrative Agent for the benefit of the Secured Parties, a
lien on and security interest in all of its assets in order to secure the
payment and performance in full of all the Obligations;
     WHEREAS, the Grantors and the Administrative Agent wish to continue and
confirm the grants of liens and security interests by the Grantors in favor of
the Administrative Agent for the benefit of the Secured Parties as set forth in
the Existing Security Agreement;
     WHEREAS, it is a condition precedent to the Lenders’ making of Loans and
otherwise extending credit to the Borrower and to the Issuing Bank issuing,
extending, or renewing Letters of Credit for the benefit of the Borrower under
the Credit Agreement, and in connection therewith permitting certain
transactions involving the other Grantors and their respective

 



--------------------------------------------------------------------------------



 



Subsidiaries thereunder, that the Grantors execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, an amended and restated security agreement in
substantially the form hereof; and
     WHEREAS, the Grantors and the Administrative Agent now wish to amend and
restate the Existing Security Agreement for the benefit of the Secured Parties
and the Administrative Agent, as herein provided, which shall supersede the
Existing Security Agreement;
     NOW, THEREFORE, in consideration of the promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Security
Agreement is hereby amended and restated as follows:
     1. Definitions. All capitalized terms used herein without definitions shall
have the respective meanings provided therefor in the Credit Agreement. The term
“State”, as used herein, means the State of New York. All terms defined in the
Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. The term “electronic document” applies in the
event that the 2003 revisions to Article 7, with amendments to Article 9, of the
Uniform Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.
     2. Grant of Security Interest.
     2.1. Grant; Collateral Description. Each Grantor (a) hereby ratifies and
affirms the grant and pledge of security interests made pursuant to the Existing
Security Agreement, and (b) to the extent not covered in clause (a), hereby
grants to the Administrative Agent, for the benefit of the Secured Parties and
the Administrative Agent, to secure the payment and performance in full of all
of the Obligations, a security interest in and pledges and assigns to the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, the following properties, assets and rights of such
Grantor, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof (all of the same being hereinafter called
the “Collateral”): all personal and fixture property of every kind and nature
including all goods (including inventory, equipment and any accessions thereto),
instruments (including promissory notes), documents (including, if applicable,
electronic documents), accounts (including health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles (including all
payment intangibles).

-2-



--------------------------------------------------------------------------------



 



     2.2. Commercial Tort Claims. The Administrative Agent acknowledges that the
attachment of its security interest in any commercial tort claim as original
collateral is subject to the applicable Grantor’s’ compliance with §4.7.
     3. Authorization to File Financing Statements. Each Grantor hereby
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the State or
such jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) provide any other information required by part 5 of Article 9 of
the Uniform Commercial Code of the State or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and, (ii) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. Each Grantor
agrees to furnish any such information to the Administrative Agent promptly upon
request. Each Grantor also ratifies its authorization for the Administrative
Agent to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.
     4. Other Actions. Further to insure the attachment, perfection and first
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in the Collateral, each Grantor agrees,
in each case at such Grantor’s expense, to take the following actions with
respect to the following Collateral and without limitation on such Grantor’s
other obligations contained in this Agreement:
     4.1. Promissory Notes and Tangible Chattel Paper. If any Grantor shall, now
or at any time hereafter, hold or acquire any promissory notes or tangible
chattel paper, such Grantor shall forthwith endorse, assign and deliver the same
to the Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time specify.
     4.2. Deposit Accounts. For each deposit account that any Grantor, now or at
any time hereafter, opens or maintains, such Grantor shall, at the
Administrative Agent’s request and option, pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, either (a) cause the
depositary bank to agree to comply without further consent of such Grantor, at
any time with instructions from the Administrative Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, or (b) arrange for the Administrative Agent to become the customer of
the depositary bank with respect to the deposit account, with such Grantor being
permitted, only with the consent of the Administrative Agent, to exercise rights
to withdraw funds from such deposit account. The Administrative Agent agrees
with each Grantor that the Administrative Agent shall not give any such
instructions or withhold any withdrawal rights from such Grantor, unless an
Event of Default has

-3-



--------------------------------------------------------------------------------



 



occurred and is continuing, or, if effect were given to any withdrawal not
otherwise permitted by the Loan Documents, would occur. The provisions of this
paragraph shall not apply to any deposit accounts specially and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of the Grantors’ salaried employees.
     4.3. Investment Property. If any Grantor shall, now or at any time
hereafter, hold or acquire any certificated securities, such Grantor shall
forthwith endorse, assign and deliver the same to the Administrative Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time specify. If any securities now
or hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
immediately notify the Administrative Agent thereof and, at the Administrative
Agent’s request and option, pursuant to an agreement in form and substance
satisfactory to the Administrative Agent, either (a) cause the issuer to agree
to comply without further consent of such Grantor or such nominee, at any time
with instructions from the Administrative Agent as to such securities, or
(b) arrange for the Administrative Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a securities intermediary or commodity
intermediary, such Grantor shall immediately notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance satisfactory to the Administrative Agent, either
(i) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply, in each case without further consent of such
Grantor or such nominee, at any time with entitlement orders or other
instructions from the Administrative Agent to such securities intermediary as to
such securities or other investment property, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Administrative Agent to such commodity intermediary, or (ii) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for the Administrative Agent to become the entitlement
holder with respect to such investment property, with such Grantor being
permitted, only with the consent of the Administrative Agent, to exercise rights
to withdraw or otherwise deal with such investment property. The Administrative
Agent agrees with each Grantor that the Administrative Agent shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Grantor,
unless an Event of Default has occurred and is continuing, or, after giving
effect to any such investment and withdrawal rights not otherwise permitted by
the Loan Documents, would occur. The provisions of this paragraph shall not
apply to any financial assets credited to a securities account for which the
Administrative Agent is the securities intermediary.
     4.4. Collateral in the Possession of a Bailee. If any Collateral is, now or
at any time hereafter, in the possession of a bailee, the applicable Grantor
shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s request and

-4-



--------------------------------------------------------------------------------



 



option, shall promptly obtain an acknowledgement from the bailee, in form and
substance satisfactory to the Administrative Agent, that the bailee holds such
Collateral for the benefit of the Administrative Agent and such bailee’s
agreement to comply, without further consent of the applicable Grantor, at any
time with instructions of the Administrative Agent as to such Collateral. The
Administrative Agent agrees with each Grantor that the Administrative Agent
shall not give any such instructions unless an Event of Default has occurred and
is continuing or would occur after taking into account any action by such
Grantor with respect to the bailee.
     4.5. Electronic Chattel Paper, Electronic Documents and Transferable
Records. If any Grantor, now or at any time hereafter, holds or acquires an
interest in any electronic chattel paper, any electronic document or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request and option of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
control, under §9-105 of the Uniform Commercial Code of the State or any other
relevant jurisdiction, of such electronic chattel paper, control, under §7-106
of the Uniform Commercial Code of the State or any other relevant jurisdiction,
of such electronic document or control, under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Administrative Agent agrees with
the applicable Grantor that the Administrative Agent will arrange, pursuant to
procedures satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control, for
such Grantor to make alterations to the electronic chattel paper, electronic
document or transferable record permitted under UCC §9-105, UCC §7-106, or, as
the case may be, Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or §16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper, electronic
document or transferable record. The provisions of this §4.5 relating to
electronic documents and “control” under UCC §7-106 apply in the event that the
2003 revisions to Article 7, with amendments to Article 9, of the Uniform
Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.
     4.6. Letter-of-Credit Rights. If any Grantor is, now or at any time
hereafter, a beneficiary under a letter of credit now or hereafter, such Grantor
shall promptly notify the Administrative Agent thereof and, at the request and
option of the Administrative Agent, such Grantor shall, pursuant to an agreement
in form and substance satisfactory to the Administrative Agent, either
(a) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Administrative Agent of the proceeds of the letter of
credit or (b) arrange for the Administrative Agent to become the transferee

-5-



--------------------------------------------------------------------------------



 



beneficiary of the letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of the letter of credit are to be applied as
provided in the Credit Agreement.
     4.7. Commercial Tort Claims. If any Grantor shall, now or at any time
hereafter, hold or acquire a commercial tort claim, such Grantor shall
immediately notify the Administrative Agent in a writing signed by such Grantor
of the particulars thereof and grant to the Administrative Agent, for the
benefit of the Secured Parties and the Administrative Agent, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Administrative Agent.
     4.8. Other Actions as to any and all Collateral. Each Grantor further
agrees, upon the request of the Administrative Agent and at the Administrative
Agent’s option, to take any and all other actions as the Administrative Agent
may determine to be necessary or useful for the attachment, perfection and first
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in any and all of the Collateral,
including (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code of
any relevant jurisdiction, to the extent, if any, that any Grantor’s signature
thereon is required therefor, (b) causing the Administrative Agent’s name to be
noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
the Administrative Agent to enforce, the Administrative Agent’s security
interest in such Collateral, (c) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of the Administrative Agent to enforce, the Administrative Agent’s
security interest in such Collateral, (d) obtaining governmental and other third
party waivers, consents and approvals, in form and substance satisfactory to the
Administrative Agent, including any consent of any licensor, lessor or other
person obligated on Collateral, (e) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to the Administrative Agent and
(f) taking all actions under any earlier versions of the Uniform Commercial Code
or under any other law, as reasonably determined by the Administrative Agent to
be applicable in any relevant Uniform Commercial Code or other jurisdiction,
including any foreign jurisdiction.
     5. Relation to Other Collateral Documents. The provisions of this Agreement
supplement the provisions of any real estate mortgage or deed of trust granted
by the Grantors to the Administrative Agent, for the benefit of the Secured
Parties and the Administrative Agent, and which secures the payment or
performance of any of the Obligations. Nothing contained in any such real estate
mortgage or deed of trust shall derogate from any of the rights or remedies of
the Administrative Agent or any of the Secured Parties hereunder. In addition,
to the provisions of this Agreement being so read and construed with any such
mortgage or deed of trust, the provisions of this Agreement shall be read and
construed with the other Collateral Documents referred to below in the manner so
indicated.

-6-



--------------------------------------------------------------------------------



 



     5.1. Pledge Agreement. Concurrently herewith certain Grantors are executing
and delivering to the Administrative Agent, for the benefit of the Secured
Parties and the Administrative Agent, a Pledge Agreement pursuant to which such
Grantors are ratifying and affirming such Grantors’ pledge and pledging to the
Administrative Agent shares of the capital stock of certain of such Grantors’
Subsidiaries (as defined in the Pledge Agreement). Such pledges shall be
governed by the terms of such Pledge Agreement and not by the terms of this
Agreement.
     5.2. Patent and Trademark Security Agreements. Concurrently herewith
certain Grantors are executing and delivering to the Administrative Agent, for
the benefit of the Secured Parties and the Administrative Agent, a Patent
Security Agreement and Trademark Security Agreements pursuant to which such
Grantors are ratifying and affirming such Grantors’ pledge and assigning to the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, certain Collateral consisting of patents and patent rights
and trademarks, service marks and trademark and service mark rights, together
with the goodwill appurtenant thereto. The provisions of the Patent Security
Agreement and the Trademark Security Agreement are supplemental to the
provisions of this Agreement, and nothing contained in the Patent Security
Agreement or the Trademark Security Agreement shall derogate from any of the
rights or remedies of the Administrative Agent or any of the Secured Parties
hereunder. Neither the delivery of, nor anything contained in, the Patent
Security Agreement or the Trademark Security Agreement shall be deemed to
prevent or postpone the time of attachment or perfection of any security
interest in such Collateral created hereby.
     5.3. Copyright Memorandum. Each Grantor hereby represents and warrants to
the Administrative Agent and the other Secured Parties that it has no registered
copyrights as of the date hereof. Each Grantor covenants, promptly following
such Grantor’s acquisition of any registered copyrights, to provide to the
Administrative Agent identification of such copyrights and, upon the request of
the Administrative Agent with respect to any registered copyrights reasonably
deemed material by the Administrative Agent, to execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, a Copyright
Memorandum for the benefit of the Secured Parties, in respect of such
registrations.
     6. Representations and Warranties Concerning Grantors’ Legal Status. Each
Grantor has previously delivered to the Administrative Agent a certificate
signed by such Grantor and entitled “Perfection Certificate” (the “Perfection
Certificate”). Each Grantor represents and warrants to the Secured Parties and
the Administrative Agent as follows: (a) such Grantor’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof,
(b) such Grantor is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth such Grantor’s organizational identification
number or accurately states that such Grantor has none, (d) the Perfection
Certificate accurately sets forth such Grantor’s place of business or, if more
than one, its chief executive office, as well as such Grantor’s mailing address,
if different, (e) all other information set forth on the Perfection Certificate
pertaining to such Grantor is accurate

-7-



--------------------------------------------------------------------------------



 



and complete, and (f) there has been no change in any of such information since
the date on which the Perfection Certificate was signed by such Grantor.
     7. Covenants Concerning Grantors’ Legal Status. Each Grantor covenants with
the Secured Parties and the Administrative Agent as follows: (a) without
providing at least thirty (30) days prior written notice to the Administrative
Agent, no Grantor will change its name, its place of business or, if more than
one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if any Grantor does not have an
organizational identification number and later obtains one, such Grantor will
forthwith notify the Administrative Agent of such organizational identification
number, and (c) no Grantor will change its type of organization, jurisdiction of
organization or other legal structure.
     8. Representations and Warranties Concerning Collateral, Etc. Each Grantor
further represents and warrants to the Secured Parties and the Administrative
Agent as follows: (a) such Grantor is the owner of the Collateral, free from any
right or claim of any person or any adverse lien, except for the security
interest created by this Agreement and other Liens permitted by §6.2 of the
Credit Agreement, (b) none of the Collateral constitutes, or is the proceeds of,
“farm products” as defined in §9-102(a)(34) of the Uniform Commercial Code of
the State, (c) none of the account debtors or other persons obligated on any of
the Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral, (d) no Grantor holds any commercial tort claim except as indicated
on the Perfection Certificate, (e) such Grantor has at all times operated its
business in compliance with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances, (f) all other information set
forth on the Perfection Certificate pertaining to the Collateral is accurate and
complete, and (g) there has been no change in any of such information since the
date on which the Perfection Certificate was signed by such Grantor.
     9. Covenants Concerning Collateral, Etc. Each Grantor further covenants
with the Secured Parties and the Administrative Agent as follows: (a) the
Collateral, to the extent not delivered to the Administrative Agent pursuant to
§4, will be kept at those locations listed on the Perfection Certificate and the
Grantors will not remove the Collateral from such locations, without providing
at least 30 days prior written notice to the Administrative Agent, (b) except
for the security interest herein granted and Liens permitted by §6.2 of the
Credit Agreement, such Grantor shall be the owner of the Collateral free from
any right or claim of any other person or any lien, and such Grantor shall
defend the same against all claims and demands of all persons at any time
claiming the same or any interests therein adverse to the Administrative Agent
or any of the Secured Parties, (c) such Grantor shall not pledge, mortgage or
create, or suffer to exist any right of any person in or claim by any person to
the Collateral, or any lien in the Collateral in favor of any person, or become
bound (as provided in Section 9-203(d) of the Uniform Commercial Code of the
State or any other relevant jurisdiction or otherwise) by a security agreement
in favor of any person as secured party, other than the Administrative Agent
except for Liens permitted by §6.2 of the Credit Agreement, (d) such Grantor
will keep the Collateral in good order and repair and will not use the same in
violation of law or any policy of insurance thereon, (e) such Grantor will
permit the Administrative Agent, or its designee, to inspect the

-8-



--------------------------------------------------------------------------------



 



Collateral at any reasonable time, wherever located, (f) such Grantor will pay
promptly when due all taxes, assessments, governmental charges and levies upon
the Collateral or incurred in connection with the use or operation of the
Collateral or incurred in connection with this Agreement, (g) such Grantor will
continue to operate, its business in compliance with all applicable provisions
of the federal Fair Labor Standards Act, as amended, and with all applicable
provisions of federal, state and local statutes and ordinances dealing with the
control, shipment, storage or disposal of hazardous materials or substances, and
(h) such Grantor will not sell or otherwise dispose, or offer to sell or
otherwise dispose, of the Collateral or any interest therein except for
dispositions permitted by the Credit Agreement.
     10. Insurance.
     10.1. Maintenance of Insurance. Each Grantor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas. Such insurance shall be in such minimum amounts that such
Grantor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Administrative Agent. In addition, all such insurance shall
be payable to the Administrative Agent as loss payee under a “standard” or “New
York” loss payee clause for the benefit of the Secured Parties and the
Administrative Agent. Without limiting the foregoing, each Grantor will (a) keep
all of its physical property insured with casualty or physical hazard insurance
on an “all risks” basis, with broad form flood and earthquake coverages and
electronic data processing coverage, with a full replacement cost endorsement
and an “agreed amount” clause in an amount equal to 100% of the full replacement
cost of such property, (b) maintain all such workers’ compensation or similar
insurance as may be required by law and (c) maintain, in amounts and with
deductibles equal to those generally maintained by businesses engaged in similar
activities in similar geographic areas, general public liability insurance
against claims of bodily injury, death or property damage occurring, on, in or
about the properties of the Grantors, business interruption insurance, and
product liability insurance.
     10.2. Insurance Proceeds. The proceeds of any casualty insurance in respect
of any casualty loss of any of the Collateral shall, subject to the rights, if
any, of other parties with an interest having priority in the property covered
thereby, (a) so long as no Default or Event of Default has occurred and is
continuing be disbursed to the applicable Grantor for direct application by such
Grantor solely to the repair or replacement of such Grantor’s property so
damaged or destroyed except to the extent such proceeds are required to be
applied to the Obligations as provided by the terms of the Credit Agreement, and
(b) in all other circumstances, be held by the Administrative Agent as cash
collateral for the Obligations. The Administrative Agent may, at its sole
option, disburse from time to time all or any part of such proceeds so held as
cash collateral, upon such terms and conditions as the Administrative Agent may
reasonably prescribe, for direct application by the applicable Grantor solely to
the repair or replacement of such

-9-



--------------------------------------------------------------------------------



 



Grantor’s property so damaged or destroyed, or the Administrative Agent may
apply all or any part of such proceeds held as cash collateral to the
Obligations with the Commitment (if not then terminated) being reduced by the
amount so applied to the Obligations.
     10.3. Continuation of Insurance. All policies of insurance shall provide
for at least thirty (30) days prior written cancellation notice to the
Administrative Agent. In the event of failure by the Grantors to provide and
maintain insurance as herein provided, the Administrative Agent may, at its
option, provide such insurance and charge the amount thereof to the Grantors.
The Grantors shall furnish the Administrative Agent with certificates of
insurance and policies evidencing compliance with the foregoing insurance
provision.
     11. Collateral Protection Expenses; Preservation of Collateral.
     11.1. Expenses Incurred by Administrative Agent. In the Administrative
Agent’s discretion, the Administrative Agent may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, maintain any
of the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums, in each case if any Grantor fails to do so. Each Grantor
agrees to reimburse the Administrative Agent on demand for all expenditures so
made. The Administrative Agent shall have no obligation to the Grantors to make
any such expenditures, nor shall the making thereof be construed as a waiver or
cure of any Default or Event of Default.
     11.2. Administrative Agent’s Obligations and Duties. Anything herein to the
contrary notwithstanding, each Grantor shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by such Grantor thereunder. Neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any such contract or
agreement by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating to any of the
Collateral, nor shall the Administrative Agent or any Secured Party be obligated
in any manner to perform any of the obligations of such Grantor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Administrative Agent or any Secured
Party in respect of the Collateral or as to the sufficiency of any performance
by any party under any such contract or agreement, to present or file any claim,
to take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Administrative Agent or to which the
Administrative Agent or any Secured Party may be entitled at any time or times.
The Administrative Agent’s sole duty with respect to the custody, safe keeping
and physical preservation of the Collateral in its possession, under §9-207 of
the Uniform Commercial Code of the State or otherwise, shall be to deal with
such Collateral in the same manner as the Administrative Agent deals with
similar property for its own account.
     12. Securities and Deposits. The Administrative Agent may at any time
following and during the continuance of a Default and Event of Default, at its
option, transfer to itself or

-10-



--------------------------------------------------------------------------------



 



any nominee any securities constituting Collateral, receive any income thereon
and hold such income as additional Collateral or apply it to the Obligations.
Whether or not any Obligations are due, the Administrative Agent may following
and during the continuance of a Default and Event of Default demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Regardless of the adequacy of Collateral or any other
security for the Obligations, any deposits or other sums at any time credited by
or due from the Administrative Agent or any Secured Party to the Grantors may at
any time be applied to or set off against any of the Obligations then due and
owing.
     13. Notification to Account Debtors and Other Persons Obligated on
Collateral. If a Default or an Event of Default shall have occurred and be
continuing, each Grantor shall, at the request and option of the Administrative
Agent, notify account debtors and other persons obligated on any of the
Collateral of the security interest of the Administrative Agent in any account,
chattel paper, general intangible, instrument or other Collateral and that
payment thereof is to be made directly to the Administrative Agent or to any
financial institution designated by the Administrative Agent as the
Administrative Agent’s agent therefor, and the Administrative Agent may itself,
if a Default or an Event of Default shall have occurred and be continuing,
without notice to or demand upon any Grantor, so notify account debtors and
other persons obligated on Collateral. After the making of such a request or the
giving of any such notification, the applicable Grantor shall hold any proceeds
of collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by such Grantor as trustee for the Administrative
Agent, for the benefit of the Secured Parties and the Administrative Agent,
without commingling the same with other funds of any Grantor and shall turn the
same over to the Administrative Agent in the identical form received, together
with any necessary endorsements or assignments. The Administrative Agent shall
apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Administrative
Agent to the Obligations, such proceeds to be immediately credited after final
payment in cash or other immediately available funds of the items giving rise to
them.
     14. Power of Attorney.
     14.1. Appointment and Powers of Administrative Agent. Each Grantor hereby
irrevocably constitutes and appoints the Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of such Grantor or in the Administrative Agent’s own name, for the purpose
of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or useful to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives said attorneys the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do the following:
     (a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant

-11-



--------------------------------------------------------------------------------



 



jurisdiction and as fully and completely as though the Administrative Agent were
the absolute owner thereof for all purposes, and to do, at the Grantors’
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary or useful to protect, preserve or realize
upon the Collateral and the Administrative Agent’s security interest therein, in
order to effect the intent of this Agreement, all no less fully and effectively
as the Grantors might do, including (i) the filing and prosecuting of
registration and transfer applications with the appropriate federal, state or
local agencies or authorities with respect to trademarks, copyrights and
patentable inventions and processes, (ii) upon written notice to the applicable
Grantor, the exercise of voting rights with respect to voting securities, which
rights may be exercised, if the Administrative Agent so elects, with a view to
causing the liquidation of assets of the issuer of any such securities and
(iii) the execution, delivery and recording, in connection with any sale or
other disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and
     (b) to the extent that any Grantor’s authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without the applicable Grantor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Administrative Agent may deem
appropriate and to execute in the applicable Grantor’s name such financing
statements and amendments thereto and continuation statements which may require
such Grantor’s signature.
     14.2. Ratification by the Grantors. To the extent permitted by law, each
Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.
     14.3. No Duty on Administrative Agent. The powers conferred on the
Administrative Agent hereunder are solely to protect the interests of the
Administrative Agent and the Secured Parties in the Collateral and shall not
impose any duty upon the Administrative Agent to exercise any such powers. The
Administrative Agent shall be accountable only for the amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to any Grantor
for any act or failure to act, except for the Administrative Agent’s own gross
negligence or willful misconduct.
     15. Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, without any other notice to or demand upon
the Grantors, shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Uniform Commercial Code of the State or any other
relevant jurisdiction and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located, including
the right to take possession of the Collateral, and for that purpose the
Administrative Agent may, so far as the Grantors can give authority therefor,
enter upon any premises on which the

-12-



--------------------------------------------------------------------------------



 



Collateral may be situated and remove the same therefrom. The Administrative
Agent may in its discretion require the Grantors to assemble all or any part of
the Collateral at such location or locations within the jurisdiction(s) of the
applicable Grantor’s principal offices or at such other locations as the
Administrative Agent may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Administrative Agent shall give to the
applicable Grantor at least five (5) Business Days prior written notice of the
time and place of any public sale of Collateral or of the time after which any
private sale or any other intended disposition is to be made. Each Grantor
hereby acknowledges that five (5) Business Days prior written notice of such
sale or sales shall be reasonable notice. In addition, each Grantor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Administrative Agent’s rights and remedies hereunder,
including its right following an Event of Default to take immediate possession
of the Collateral and to exercise its rights and remedies with respect thereto.
     16. Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is not commercially unreasonable for the Administrative Agent (a) to fail to
incur expenses reasonably deemed significant by the Administrative Agent to
prepare Collateral for disposition or otherwise to fail to complete raw material
or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove Liens on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Administrative Agent, to obtain the
services of brokers, investment bankers, consultants and other professionals to
assist the Administrative Agent in the collection or disposition of any of the
Collateral. Each Grantor acknowledges that the purpose of this §16 is to provide
non-exhaustive indications of what actions or omissions by the Administrative
Agent would fulfill the Administrative Agent’s duties under the Uniform
Commercial Code of the State or any other relevant jurisdiction in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
§16. Without

-13-



--------------------------------------------------------------------------------



 



limitation upon the foregoing, nothing contained in this §16 shall be construed
to grant any rights to the Grantors or to impose any duties on the
Administrative Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this §16.
     17. No Waiver by Administrative Agent, etc. The Administrative Agent shall
not be deemed to have waived any of its rights and remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Administrative Agent with the consent of the requisite Lenders. No delay
or omission on the part of the Administrative Agent in exercising any right or
remedy shall operate as a waiver of such right or remedy or any other right or
remedy. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion. All rights and remedies of
the Administrative Agent with respect to the Obligations or the Collateral,
whether evidenced hereby or by any other instrument or papers, shall be
cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as the Administrative Agent deems
expedient.
     18. Suretyship Waivers by the Grantors. Each Grantor waives promptness,
diligence, presentment, demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered, notice of any Obligations incurred and any other notice with respect
to any of the Obligations and this Agreement and any requirement that any
Secured Party protect, secure, perfect or insure against any Lien, or any
property subject thereto, or exhaust any right or take any action against any
Loan Party or any other Person (including any other guarantor) or any Collateral
securing the Obligations or other action taken in reliance hereon and all other
demands and notices of any description. With respect to both the Obligations and
the Collateral, each Grantor assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of or failure to perfect any security interest in any Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Administrative Agent may deem advisable. The Administrative Agent shall have no
duty as to the collection or protection of the Collateral or any income
therefrom, the preservation of rights against prior parties, or the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
§11.2. Each Grantor further waives any and all other suretyship defenses and all
defenses which may be available by virtue of any valuation, stay, moratorium
law, or other similar law now or hereafter in effect.
     19. Marshaling. Neither the Administrative Agent nor any Secured Party
shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of the
rights and remedies of the Administrative Agent or any Secured Party hereunder
and of the Administrative Agent or any Secured Party in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that it lawfully may, each Grantor hereby agrees that it will not invoke
any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Administrative Agent’s rights and remedies under
this Agreement

-14-



--------------------------------------------------------------------------------



 



or under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Grantor hereby irrevocably waives the benefits
of all such laws.
     20. Proceeds of Dispositions; Expenses. Each Grantor shall pay to the
Administrative Agent on demand any and all expenses, including reasonable
attorneys’ fees and disbursements, incurred or paid by the Administrative Agent
in protecting, preserving or enforcing the Administrative Agent’s rights and
remedies under or in respect of any of the Obligations or any of the Collateral.
After deducting all of said expenses, the residue of any proceeds of collection
or sale or other disposition of Collateral shall, to the extent actually
received in cash, be applied to the payment of the Obligations in such order or
preference as the Administrative Agent may determine, proper allowance and
provision being made for any Obligations not then due. Upon the final payment
and satisfaction in full of all of the Obligations and after making any payments
required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial
Code of the State, any excess shall be returned to the Grantors. In the absence
of final payment and satisfaction in full of all of the Obligations, the
Grantors shall remain liable for any deficiency.
     21. Overdue Amounts. Until paid, all amounts due and payable by the
Grantors hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest set forth in
§2.12(c) of the Credit Agreement.
     22. Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAWS OF THE STATE OF NEW YORK). Each Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against any such Grantor or its properties in the courts of any
jurisdiction. Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

-15-



--------------------------------------------------------------------------------



 



     23. Waiver of Jury Trial. EACH GRANTOR WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OR
ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, each
Grantor waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Each Grantor (a) certifies that neither the Administrative Agent or any
Secured Party nor any representative, agent or attorney of the Administrative
Agent or any Secured Party has represented, expressly or otherwise, that the
Administrative Agent or any Secured Party would not, in the event of litigation,
seek to enforce the foregoing waivers or other waivers contained in this
Agreement and (b) acknowledges that, in entering into the Credit Agreement and
the other Loan Documents to which the Administrative Agent or any Secured Party
is a party, the Administrative Agent and the Secured Parties are relying upon,
among other things, the waivers and certifications contained in this §23.
     24. Amendments. No amendment to or waiver of any provision of this
Agreement, nor consent to any departure by any Grantor herefrom, shall in any
event be effective unless the same shall be made in accordance with
Section 9.2(b) of the Credit Agreement and with the consent of the
Administrative Agent and the applicable Grantor, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
     25. Additional Grantors. Other Subsidiaries of the Borrower (“Additional
Grantors”) may hereafter become parties to this Agreement by executing a
counterpart hereof, and there shall be no need to re-execute, amend or restate
this Agreement in connection therewith. Upon such execution and delivery by any
Additional Grantor, such Additional Grantor shall be deemed to have made the
representations and warranties set forth in Sections 6 and 8 hereof, and shall
be bound by all of the terms, covenants and conditions hereof to the same extent
as if such Additional Grantor had executed this Agreement as of the date hereof,
and the Administrative Agent, for itself and the benefit of the Secured Parties,
shall be entitled to all of the benefits of such Additional Grantor’s
obligations hereunder.
     26. Headings. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.
     27. Execution in Counterparts. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic method transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.
     28. Severability. If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein.

-16-



--------------------------------------------------------------------------------



 



     29. Miscellaneous. This Agreement and all rights and obligations hereunder
shall be binding upon each Grantor and its successors and assigns, and shall
inure to the benefit of the Administrative Agent, the Secured Parties and their
respective successors and assigns. Each Grantor acknowledges receipt of a copy
of this Agreement.
     30. Transitional Arrangements. This Agreement shall amend and restate in
its entirety the Existing Security Agreement on the Effective Date. On the
Effective Date, all the rights and obligations of the respective parties under
the Existing Security Agreement shall be subsumed within and governed by this
Agreement; provided, that the provisions of the Existing Security Agreement
shall remain in full force and effect prior to the Effective Date, and that the
security interests granted pursuant to the Existing Security Agreement shall
continue to be in effect hereunder as set forth in §2.1(a).

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, each Grantor and the
Administrative Agent have caused this Agreement to be duly executed as of the
date first above written.

            HARRIS INTERACTIVE INC.
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer     

            HARRIS INTERACTIVE INTERNATIONAL INC.
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer          WIRTHLIN WORLDWIDE, LLC  

              By Harris Interactive Inc., its sole Member            

              By:  /s/ Eric W. Narowski         Name: Eric W. Narowski       
Title: Interim Chief Financial Officer         THE WIRTHLIN GROUP INTERNATIONAL,
L.L.C.         By Wirthlin Worldwide, LLC, its sole Member         By Harris
Interactive Inc., its sole Member           By:  /s/ Eric W. Narowski        
Name: Eric W. Narowski           Title: Interim Chief Financial Officer      

            LOUIS HARRIS & ASSOCIATES, INC.
      By:  /s/ Eric W. Narowski         Name:   Eric W. Narowski        Title:  
Interim Chief Financial Officer     

[Signature Page to Master Security Agreement]

 



--------------------------------------------------------------------------------



 



            GSBC OHIO CORPORATION
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer     

            HARRIS INTERACTIVE ASIA, LLC         By Wirthlin Worldwide, LLC, its
sole Member          By Harris Interactive Inc., its sole Member   

            By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer     

[Signature Page to Master Security Agreement]

 



--------------------------------------------------------------------------------



 



          Accepted:

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent
    By:   /s/ Benedict A. Smith       Name:   Benedict A. Smith      Title:  
Senior Vice President     

[Signature Page to Master Security Agreement]

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT

         
STATE OF NEW YORK
  )    
 
  )   ss.
COUNTY OF NEW YORK
  )    

     On this 24th day of June, 2010, before me, the undersigned notary public,
personally appeared Eric W. Narowski, proved to me through satisfactory evidence
of identification, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose as Interim Chief Financial Officer for HARRIS INTERACTIVE INC., a
Delaware corporation, HARRIS INTERACTIVE INTERNATIONAL INC., a Delaware
corporation, WIRTHLIN WORLDWIDE, LLC, a Delaware limited liability company, THE
WIRTHLIN GROUP INTERNATIONAL, L.L.C., a Delaware limited liability company,
LOUIS HARRIS & ASSOCIATES, INC., a New York corporation, HARRIS INTERACTIVE
ASIA, LLC, a Delaware limited liability company, and GSBC OHIO CORPORATION, a
Ohio corporation.

            /s/ Beth Ela Wilkens
(official signature and seal of notary)
      My commission expires:                     [Notarial Seal]             

[Acknowledgement to Master Security Agreement]

 